In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-343 CR

____________________


ROBERT LEE BRIGGS, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 18153




MEMORANDUM OPINION 
	Robert Lee Briggs, Jr., appeals from a judgment convicting him of possession of
a controlled substance with intent to deliver and sentencing him to 20 years of
imprisonment.  On October 20, 2005, the State filed a motion to dismiss the appeal.  By
affidavit of Sergeant Richard L. Bailey, the State shows that Briggs escaped from custody
after filing his notice of appeal and that Briggs did not voluntarily return to custody within
ten days after escaping.  The appellant did not respond to the motion.  
	The appellant escaped from custody pending appeal and did not voluntarily return
to custody within ten days.  Tex. R. App. P.  42.4.  We grant the State's motion to dismiss
the appeal.
	APPEAL DISMISSED.
								___________________________
								       STEVE McKEITHEN
									     Chief Justice

Opinion Delivered December 7, 2005 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.